DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16860583 has claims 1-21 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 11-12 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-11 and 19 of U.S. Patent No. 10674443 in view of Wang et al. (US 2013/0235773 A1; hereinafter Wang). 
Regarding claims 1, 11 and 21, Patent 10674443 discloses entering into a learning state at the module, the learning state allowing the module to learn communication intervals of other modules within the sensor system
However, U.S. Patent No. 10674443 fails to disclose configuring wake-up intervals and durations for the radio at the module based on the learning state; and transitioning from the learning state into an operational state, wherein the operational state uses the configured wake-up intervals and durations to conserve power resources at the module
Wang discloses configuring wake-up intervals and durations for the radio at the module based on the learning state; (Abstract, (0004), (0008],[0029]-[0054] [00071-(0108], [0130]-0136], which recites A station (STA) may receive parameters that associate the STA to a specific group of STAs and perform a channel access during a period that is allowed for the group of STAs based on the parameters. The STA may receive information regarding an access slot that is allowed for the group of STAs and access a channel during the access slot. The STA may receive a schedule for wake up from a doze state and goes in and out of the doze state based on the schedule) and transitioning from the learning state into an (See ¶0059, A STA saves power by entering into a doze state and waking up to listen for a beacon or a short beacon.) wherein the operational state uses the configured wake-up intervals and durations to conserve power resources at the module. (See ¶0058, A station (STA) may transition between an awake state and a doze (sleep) state for power saving)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of learn the communication intervals of other modules to include wake-up and doze intervals of the module. The motivation to combine is power consumption is reduced by providing UL and DL schedule at the start of the PSMP phase (See ¶0069).
Regarding claims 2 and 12, U.S. Patent No. 10674443 discloses the module is one of a gateway and a sensor module. 
Claims 3-6, 8-10, 13-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10674443 in view of Wang, further in view of Merlin et al. (Pub. No. US 2014/0120962 A1; hereinafter Merlin).
Regarding claims 3 and 13, U.S. Patent No. 10674443 in view of Wang fails to disclose  learning state is a passive learning state in which the module turns on its radio for the entire learning state to listen for signals from the other modules. 
Merlin disclose  learning state is a passive learning state in which the module turns on its radio for the entire learning state to listen for signals from the other modules. (Pub. No. 2014/0120962-See ¶0039, receivers consume more power in an awake state, during which time receiver circuits are activated and may receive incoming signals; See ¶0096, he low power receiver 228 of the STA 106 may be able to communicate with other STAs, including those that are not associated with the STA 106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs. The 
	Regarding claims 4 and 14, U.S. Patent No. 10674443 in view of Wang fails to disclose the learning state comprises an exchange of messaging between the module and the other modules.
Merlin discloses the learning state comprises an exchange of messaging between the module and the other modules. (Pub. No. 2014/0120962-See ¶0097, a STA 106 (for example, wireless device 202) may include a low power receiver 228 that wakes up receiver 212 from a sleep or doze state when a message is received from the AP 104 or another STA 106.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs. The motivation to combine is to reduce power consumption by reducing the amount of time that receivers are in an awake state and waiting to receive incoming signals (See ¶0039).
Regarding claims 5 and 15, U.S. Patent No. 10674443 in view of Wang fails to disclose the exchange of messaging schedules wake-up times for the other modules.
Merlin discloses the exchange of messaging schedules wake-up times for the other modules. (See ¶0104, one or more STAs 106 that agree upon a scheduled time at which both STAs 106 are awake)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs. The motivation to combine is to reduce power consumption by reducing the amount of time that receivers are in an awake state and waiting to receive incoming signals (See ¶0039).
Regarding claims 6 and 16, U.S. Patent No. 10674443 in view of Wang fails to disclose the exchange of messaging includes a schedule for the module to wake up at.
(See ¶0104, one or more STAs 106 that agree upon a scheduled time at which both STAs 106 are awake)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs. The motivation to combine is to reduce power consumption by reducing the amount of time that receivers are in an awake state and waiting to receive incoming signals (See ¶0039).
Regarding claims 8 and 18, U.S. Patent No. 10674443 in view of Wang fails to disclose the configuring reduces an on-time of the radio at the module.
Merlin discloses the configuring reduces an on-time of the radio at the module. (See ¶0041, One way to reduce the time that a receiver STA is awake is to transition the receiver to doze state for most of the time, except for those short intervals of time agreed with the transmitter when signals may be sent from the transmitter to the receiver.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs. The motivation to combine is to reduce power consumption by reducing the amount of time that receivers are in an awake state and waiting to receive incoming signals (See ¶0039).
Regarding claims 9 and 19, U.S. Patent No. 10674443 in view of Wang fails to disclose the sensor system operates in different modes, and wherein each mode has a learning state and an operational state.
Merlin disclose the sensor system operates in different modes, and wherein each mode has a learning state and an operational state. (Pub. No. 2014/0120962-See ¶0040, These power management modes include "Active", where the device is always in an Awake state, "Normal Power Save", where the device can be either in an Awake state or a Doze state, or "Power save with ultra low power" (PS-ULP), where the device can be in Awake state or a Low Power state which may save more power than when the device is in a Doze state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs. The motivation to combine is to reduce power consumption by reducing the amount of time that receivers are in an awake state and waiting to receive incoming signals (See ¶0039).
Regarding claims 10 and 20, U.S. Patent No. 10674443 fails to disclose entering into the learning state at the module, configuring wake-up intervals and durations for the radio at the module based on the learning state; transitioning from the learning state into an operational state is performed for each of the modes.
Wang discloses the entering into the learning state at the module, configuring wake-up intervals and durations for the radio at the module based on the learning state; (Abstract, (0004), (0008],[0929]-[6054] [00071-(01 08], [0730]-0136], which recites A station (STA) may receive parameters that associate the STA to a specific group of STAs and perform a channel access during a period that is allowed for the group of STAs based on the parameters. The STA may receive information regarding an access slot that is allowed for the group of STAs and access a channel during the access slot. The STA may receive a schedule for wake up from a doze state and goes in and out of the doze state based on the schedule)
	However, U.S. Patent No. 10674443 in view of Wang fails to discloses transitioning from the learning state into an operational state is performed for each of the modes
 	Merlin discloses transitioning from the learning state into an operational state is performed for each of the modes. (See ¶0040, These power management modes include "Active", where the device is always in an Awake state, "Normal Power Save", where the device can be either in an Awake state or a Doze state, or "Power save with ultra low power" (PS-ULP), where the device can be in Awake state or a Low Power state which may save more power than when the device is in a Doze state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs.The motivation to combine is to reduce power consumption by reducing the amount of time that receivers are in an awake state and waiting to receive incoming signals (See ¶0039).
Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10674443 in view of Wang, further in view of Abraham et al. (Pub. No. US 2014/0119357 A1; hereinafter Abraham).
Regarding claims 7 and 17, U.S. Patent No. 10674443 in view of Wang fails to disclose sensing a communication from a further module, said further module being previously unknown at the module; and re-entering into the learning state. 
Abraham discloses sensing a communication from a further module, (See ¶0069, STA may wake up from a power-save mode or sleep mode during a discovery interval to send announcements to one or more STAs. The short announcements may include a discovery packet or message; The receiving STAs that are interested in the one or more services advertised by the STA may respond with a paging request (or query request) packet or message that indicates interest in the service provided by the STA.) said further module being previously unknown at the module; and re-entering into the learning state. (See ¶0073, a discovery message as described above may serve as the `sync` frame and carry a current time value of a STA 106. In addition to the time stamp, the sync frame may also include information regarding the discovery interval and discovery period. For example, the sync frame may include the schedule of the discovery interval and discovery period. Upon receipt of a sync frame, a STA 106 that may be new to the network may determine the time and the discovery interval/discovery period schedule in the network.)
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11-12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Pub. No. US 2013/0235773 A1; hereinafter Wang).
Regarding claim 1, Wang discloses a method at a module within a sensor system for timing adjustment at a radio of the module, the method comprising: entering into a learning state at the module, the learning state allowing the module to learn communication intervals of other modules within the sensor system;  (Abstract, (0004) (0008],[0029]-[0054] [0097-0108], [0130]-0136], which recites A station (STA) may receive parameters that associate the STA to a specific group of STAs and perform a channel access during a period that is allowed for the group of STAs based on the parameters. The STA may receive information regarding an access slot that is allowed for the group of STAs and access a channel during the access slot. The STA may receive a schedule for wake up from a doze state and goes in and out of the doze state based on the schedule) configuring wake-up intervals and durations for the radio at the module based on the learning state; (Abstract, (0004), (0008],[0029]-[0054] [00097-(0108], [0130-0136], which recites A station (STA) may receive parameters that associate the STA to a specific group of STAs and perform a channel access during a period that is allowed for the group of STAs based on the parameters. The STA may receive information regarding an access slot that is allowed for the group of STAs and access a channel during the access slot. The STA may receive a schedule for wake up from a doze state and goes in and out of the doze state based on the schedule) and transitioning from the learning state into an operational state, (See ¶0058, (See ¶0058, A station (STA) may transition between an awake state and a doze (sleep) state for power saving; See ¶0059, A STA saves power by entering into a doze state and waking up to listen for a beacon or a short beacon.) wherein the operational state uses the configured wake-up intervals and durations to conserve power resources at the module. (See ¶0058, A station (STA) may transition between an awake state and a doze (sleep) state for power saving; interpreted durations to conserve power is sleep state for power saving)
Regarding claims 2 and 12, Wang discloses the module is one of a gateway and a sensor module. (See ¶0005, a sensor or meter type of STA)
Regarding claim 11, Wang discloses a module within a sensor system, the module comprising: a processor; (See ¶0041, the WTRU 102 may include a processor 118) and a communications subsystem including a radio; (See ¶0041, a transceiver 120) wherein the module is configured to: entering into a learning state at the module, the learning state allowing the module to learn communication intervals of other modules within the sensor system;  (Abstract, (0004)(0008],[0029]-[0054] [0097-(0108], [0130]-0136], which recites A station (STA) may receive parameters that associate the STA to a specific group of STAs and perform a channel access during a period that is allowed for the group of STAs based on the parameters. The STA may receive information regarding an access slot that is allowed for the group of STAs and access a channel during the access slot. The STA may receive a schedule for wake up from a doze state and goes in and out of the doze state based on the schedule) configuring wake-up intervals and durations for the radio at the module based on the learning state; Abstract, (0004)(0008],[0029]-[0054] [0097-(0108], [0130]-0136], which recites A station (STA) may receive parameters that associate the STA to a specific group of STAs and perform a channel access during a period that is allowed for the group of STAs based on the parameters. The STA may receive information regarding an access slot that is allowed for the group of STAs and access a channel during the access slot. The STA may receive a schedule for wake up from a doze state and goes in and out of the doze state based on the schedule) and transitioning from the learning state into an operational state, (See ¶0059, A STA saves power by entering into a doze state and waking up to listen for a beacon or a short beacon.) wherein the operational state uses the configured wake-up intervals and durations to conserve power resources at the module. (See ¶0058, A station (STA) may transition between an awake state and a doze (sleep) state for power saving; interpreted durations to conserve power is sleep state for power saving)
Regarding claim 21, Wang discloses a non-transitory computer readable medium comprising instruction code which, when executed by a processor (See ¶0046, the processor 118 may access information from, and store data in, any type of suitable memory, such as the non-removable memory 130) of a module within a sensor system, cause the module to: entering into a learning state at the module, the learning state allowing the module to learn communication intervals of other modules within the sensor system;  (Abstract, (0004)(0008],[0029]-[0054] [0097-(0108], [0130]-0136], which recites A station (STA) may receive parameters that associate the STA to a specific group of STAs and perform a channel access during a period that is allowed for the group of STAs based on the parameters. The STA may receive information regarding an access slot that is allowed for the group of STAs and access a channel during the access slot. The STA may receive a schedule for wake up from a doze state and goes in and out of the doze state based on the schedule) configuring wake-up intervals and Abstract, (0004)(0008],[0029]-[0054] [0097-(0108], [0130]-0136], which recites A station (STA) may receive parameters that associate the STA to a specific group of STAs and perform a channel access during a period that is allowed for the group of STAs based on the parameters. The STA may receive information regarding an access slot that is allowed for the group of STAs and access a channel during the access slot. The STA may receive a schedule for wake up from a doze state and goes in and out of the doze state based on the schedule) and transitioning from the learning state into an operational state, (See ¶0059, A STA saves power by entering into a doze state and waking up to listen for a beacon or a short beacon.) wherein the operational state uses the configured wake-up intervals and durations to conserve power resources at the module. (See ¶0058, A station (STA) may transition between an awake state and a doze (sleep) state for power saving; interpreted durations to conserve power is sleep state for power saving)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-6, 8-10, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 2013/0235773 A1; hereinafter Wang) in view of Merlin et al. (Pub. No. US 2014/0120962 A1; hereinafter Merlin).
Regarding claims 3 and 13, Wang fails to disclose  learning state is a passive learning state in which the module turns on its radio for the entire learning state to listen for signals from the other modules. 
Merlin disclose  learning state is a passive learning state in which the module turns on its radio for the entire learning state to listen for signals from the other modules. (Pub. No. 2014/0120962-See ¶0039, receivers consume more power in an awake state, during which time receiver circuits are activated and may receive incoming signals; See ¶0096, he low power receiver 228 of the STA 106 may be able to communicate with other STAs, including those that are not associated with the STA 106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs.The motivation to combine is to reduce power consumption by reducing the amount of time that receivers are in an awake state and waiting to receive incoming signals (See ¶0039).
	Regarding claims 4 and 14, Wang fails to disclose the learning state comprises an exchange of messaging between the module and the other modules.
Merlin discloses the learning state comprises an exchange of messaging between the module and the other modules. (Pub. No. 2014/0120962-See ¶0097, a STA 106 (for example, wireless device 202) may include a low power receiver 228 that wakes up receiver 212 from a sleep or doze state when a message is received from the AP 104 or another STA 106.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs.The motivation to combine is to reduce power consumption by reducing the amount of time that receivers are in an awake state and waiting to receive incoming signals (See ¶0039).
Regarding claims 5 and 15, Wang fails to disclose the exchange of messaging schedules wake-up times for the other modules.
Merlin discloses the exchange of messaging schedules wake-up times for the other modules. (See ¶0104, one or more STAs 106 that agree upon a scheduled time at which both STAs 106 are awake)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs. The motivation to combine is to reduce power consumption by reducing the amount of time that receivers are in an awake state and waiting to receive incoming signals (See ¶0039).
Regarding claims 6 and 16, Wang fails to disclose the exchange of messaging includes a schedule for the module to wake up at.
Merlin discloses the exchange of messaging includes a schedule for the module to wake up at. (See ¶0104, one or more STAs 106 that agree upon a scheduled time at which both STAs 106 are awake; interpreted that each STA exchange message with each other with an agreed awake time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs. The 
Regarding claims 8 and 18, Wang fails to disclose the configuring reduces an on-time of the radio at the module.
Merlin discloses the configuring reduces an on-time of the radio at the module. (See ¶0041, One way to reduce the time that a receiver STA is awake is to transition the receiver to doze state for most of the time, except for those short intervals of time agreed with the transmitter when signals may be sent from the transmitter to the receiver.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs. The motivation to combine is to reduce power consumption by reducing the amount of time that receivers are in an awake state and waiting to receive incoming signals (See ¶0039).
Regarding claims 9 and 19, Wang fails to disclose the sensor system operates in different modes, and wherein each mode has a learning state and an operational state.
Merlin disclose the sensor system operates in different modes, and wherein each mode has a learning state and an operational state. (Pub. No. 2014/0120962-See ¶0040, These power management modes include "Active", where the device is always in an Awake state, "Normal Power Save", where the device can be either in an Awake state or a Doze state, or "Power save with ultra low power" (PS-ULP), where the device can be in Awake state or a Low Power state which may save more power than when the device is in a Doze state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs. The 
Regarding claims 10 and 20, Wang discloses the entering into the learning state at the module, configuring wake-up intervals and durations for the radio at the module based on the learning state; (Abstract, (0004), (0008],[0929]-[6054] [00071-(01 08], [0730]-0136], which recites A station (STA) may receive parameters that associate the STA to a specific group of STAs and perform a channel access during a period that is allowed for the group of STAs based on the parameters. The STA may receive information regarding an access slot that is allowed for the group of STAs and access a channel during the access slot. The STA may receive a schedule for wake up from a doze state and goes in and out of the doze state based on the schedule)
	However, Wang fails to discloses transitioning from the learning state into an operational state is performed for each of the modes
 	Merlin discloses transitioning from the learning state into an operational state is performed for each of the modes. (See ¶0040, These power management modes include "Active", where the device is always in an Awake state, "Normal Power Save", where the device can be either in an Awake state or a Doze state, or "Power save with ultra low power" (PS-ULP), where the device can be in Awake state or a Low Power state which may save more power than when the device is in a Doze state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include during an awake period to STA can receive signals from other STAs.The motivation to combine is to reduce power consumption by reducing the amount of time that receivers are in an awake state and waiting to receive incoming signals (See ¶0039).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Abraham et al. (Pub. No. US 2014/0119357 A1; hereinafter Abraham).
 
Abraham discloses sensing a communication from a further module, (See ¶0069, STA may wake up from a power-save mode or sleep mode during a discovery interval to send announcements to one or more STAs. The short announcements may include a discovery packet or message; The receiving STAs that are interested in the one or more services advertised by the STA may respond with a paging request (or query request) packet or message that indicates interest in the service provided by the STA.) said further module being previously unknown at the module; (See ¶0073, For example, the sync frame may include the schedule of the discovery interval and discovery period. Upon receipt of a sync frame, a STA 106 that may be new to the network may determine the time and the discovery interval/discovery period schedule in the network.) and re-entering into the learning state. (See ¶0073, a discovery message as described above may serve as the `sync` frame and carry a current time value of a STA 106. In addition to the time stamp, the sync frame may also include information regarding the discovery interval and discovery period. For example, the sync frame may include the schedule of the discovery interval and discovery period. Upon receipt of a sync frame, a STA 106 that may be new to the network may determine the time and the discovery interval/discovery period schedule in the network.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify awake state and doze state is based on scheduled received when STA was awake to include new stations are discovered with discovery message and receives schedule for discovery signals. The motivation to combine is stations configured to communicate in different ways to coordinate transmission and reception of messages to prevent interference and accomplish various tasks (See ¶0044).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao et al. (Pub. No. US 2006/0285528 A1)- the access point ("AP") has global knowledge of the power-saving states of all stations ("STAs") associated with it. In such a network, all communication with the mobile nodes go through the AP, so that the AP may buffer data packets designating STAs in a power-saving ("PS") mode. During pre-specified time intervals, the AP notifies these STAs to retrieve the buffered packets. In contrast, however, in an ad hoc wireless network, there is no entity in IBSS similar to AP that has global knowledge of power-saving states of all nodes. Instead, each STA stores packets locally and communicates individually with its peers to schedule packet delivery.
Xhafa et al. (Pub. No. US 2012/0106418 A1)- a plurality of wireless stations (STAs) including a first wireless station (STA1). The AP periodically sends beacon frames that span a beacon period, wherein at least a first beacon frame is sent during the beacon period. The STA1 sends a location request frame to the AP requesting a STA1 location. During the beacon period the STA1 wakes up from a powersave (PS) mode or a sleep mode and sends a PSPoll frame to the AP.
	Kholaif (Pub. No. US 2013/0058268 A1)- he wireless client device self-schedules target transmission times for one or more future uplink packets, where each of the target transmission times is T after a respective expected transmission time of a beacon frame. Rather than immediately attempting to gain access to the wireless medium when it determines that another uplink packet is ready for transmission, the wireless client device waits until shortly before its next upcoming target transmission time to make the attempt. Implementation in wireless client devices that are attempting to transmit uplink packets to the same access point may prolong the amount of time they can remain in a doze state, potentially reducing their power consumption.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472